Citation Nr: 0016360	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  00-08 900	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of entitlement to service connection for asthma on 
October 9, 1997; a notice of disagreement was received by VA 
after November 18, 1988; and the veteran retained an attorney 
in November 1997, within one year of the date of the Board's 
decision.

2.  On November 6, 1997, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  In a December 1999 decision, the Board granted service 
connection for asthma, and a January 2000 rating decision by 
the RO effectuated that decision, assigning a 10 percent 
disability rating effective from January 1989, and a 30 
percent disability rating effective from October 1996.  

4.  The January 2000 rating decision resulted in past-due 
benefits in the amount of $2,664.56 being paid to the veteran 
for the evaluations assigned for the grant of service 
connection for asthma.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits in the amount of 20 percent by the VA pursuant to 
the terms of the November 6, 1997, attorney fee agreement for 
the award of service connection for asthma and the 
evaluations assigned have been met.  38 U.S.C.A. § 5904 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A fee may not be 
charged, allowed, or paid for services of attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in a case.  38 U.S.C.A. 
§ 5904(c).  

In this case, the Board issued a decision in October 1997 
denying service connection for asthma.  Thereafter, on 
November 6, 1997, the veteran and his attorney entered into 
an attorney fee agreement to represent the veteran in his 
claim for VA benefits denied in the October 1997 Board 
decision.  At that time, the veteran was appealing the denial 
of this claim to the United States Court of Appeals for 
Veterans Claims (Court).  The attorney fee agreement called 
for the attorney to be paid on a contingent basis 20 percent 
of any past-due benefits directly by the VA.  

In May 1999, the Court issued a Memorandum Decision ordering 
that the Board decision be vacated and that the case be 
remanded to the Board.  Following receipt of the case back 
from the Court, the Board issued a decision dated December 
30, 1999, granting service-connection for asthma.  That 
decision was effectuated by the RO in a January 31, 2000, 
rating action, with a 10 percent disability rating assigned 
effective from January 1989, and a 30 percent disability 
rating assigned effective from October 1996.  

The veteran and his attorney were informed as to past-due 
benefits resulting from the award of compensation for asthma 
in a letter dated in February 2000.  Specifically, the letter 
indicated that past-due benefits had been computed to be 
$19,854.20, and that the RO withheld $3,970.84, or twenty 
percent of those past-due benefits, pending a determination 
by the Board regarding attorney fees.  The same letter 
indicates that the VA still needed to recoup $28,120.32, the 
amount the veteran received from the military as severance 
pay for asthma, but that the veteran would receive payments 
for his other service-connected conditions until he paid off 
the outstanding severance balance.  However, additional 
documentation in the claims folder reveals that the RO did 
several accountings subsequent to issuing the February 2000 
award letter.  Results from these accountings ultimately show 
that the veteran received $2664.56 in past-due benefits for 
service connection for asthma and the evaluations assigned 
for that disability.  

Based on this evidence, the Board finds that the November 
1997, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision received in May 1990, thus after November 
18, 1988, and documentation reflecting the retention of 
counsel within one year of the Board's decision.  Therefore, 
all of the statutory criteria for payment of attorney's fees 
directly by VA out of past-due benefits have been met.  See 
38 U.S.C.A. § 5904(d).

Also, the additional regulatory criteria have been met 
because the total fee (excluding expenses) required in the 
agreement does not exceed 20 percent of the total amount of 
past-due benefits awarded, the amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the veteran, and, as reflected in the RO's 
February 2000 letter and the subsequent accountings, the 
award of past-due benefits resulted in payment to the veteran 
from which a fee may be deducted.  See 38 C.F.R. § 
20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, neither excessive nor unreasonable.  
See Matter of Fee Agreement of Smith, 4 Vet. App. at 492.  

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
the grant of service connection for asthma are met concerning 
the past-due benefits.  Past-due benefits is defined in 38 
C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

The next matter to be resolved in this case is the amount, if 
any, of past due benefits generated by the award of service 
connection for asthma in light of the severance recoupment, 
the graduated schedular ratings, and the various other 
service-connected disabilities, including a total disability 
rating.  Generally, the provisions of 38 U.S.C.A. § 5314(a) 
require VA to apply the entire amount of a past-due benefits 
award to offset the veteran's outstanding debt such as a 
recoupment of severance.  Thus, an attorney could not, by 
assignment under 38 U.S.C.A. § 5904(d), obtain a right to 
direct payment by VA of attorney fees from the past-due 
benefits award.  See VAOPGCPREC 12-93.  Here, although there 
was an outstanding severance award subject to recoupment, 
past-due benefits did result and were paid to the veteran.  

The proper amount of the past-due benefits is the lump sum 
payment representing the total amount of recurring cash 
payments, stemming from the issue of service connection for 
asthma, that accrued between the effective date of the award, 
i.e., January 3, 1989, and the date the benefit granted by 
the Board was effectuated by the RO, i.e., January 31, 2000 
which were actually paid to the veteran.  As past-due 
benefits did result from the award and these benefits were 
withheld by the RO, the attorney is entitled to payment of 20 
percent of the amount of those benefits actually paid to the 
veteran which accrued between the effective date of the award 
and the date of the grant of benefits.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  

Further, as noted above, the Board is aware that this award 
has been based upon the 10 disability rating through October 
1996, and thereafter upon the 30 percent disability rating.  
RO personnel have thoroughly explained, in the claims file, 
how they arrived at the award amount of $2664.56, as well as 
the appropriate dates of the award, based upon a complex 
series of calculations which took into account not only the 
recoupment of the service department's severance award for 
asthma, but also the veteran's various ratings for asthma and 
other service-connected disabilities, as well as his total 
disability rating.  The Board is satisfied that the RO has 
conducted a detailed accounting and arrived at the proper 
result.  

Payment of monetary benefits based, as here, on an award of 
service connection may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.  See 38 U.S.C.A. § 5111(a) 
(West 1991); 38 C.F.R. § 3.31 (1999).  Hence, the actual 
payment of monetary benefits was effective from February 1, 
1989, as the veteran and his attorney were advised by the 
previously noted correspondence from the RO.  Finally, the 
Board observes that the original fee amount resulting from 
past-due benefits referred to by the RO's February 2000 
letter was in excess of the actual award owing to the 
attorney.  If the RO has not already done so, any amount in 
excess of the actual attorney award, should be released to 
the veteran or applied to the recoupment, as appropriate.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's award of $2664.56 of past-due 
benefits for the grant of service connection for asthma.  



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


